UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 5/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. May 31, 2009 (Unaudited) Common Stocks97.7% Shares Value ($) Computers9.4% Apple 34,570 a 4,694,951 International Business Machines 23,460 2,493,329 Microsoft 260,610 5,444,143 Consumer Discretionary10.1% American Eagle Outfitters 94,700 1,402,507 Autoliv 36,580 b 1,016,192 Carnival 33,900 862,416 Gap 78,510 1,401,404 Home Depot 36,950 855,762 Kohl's 25,570 a 1,085,958 Macy's 55,350 646,488 Newell Rubbermaid 80,670 928,512 O'Reilly Automotive 25,320 a 912,786 Omnicom Group 27,030 824,415 Staples 43,660 892,847 Target 46,040 1,809,372 Time Warner 39,420 923,216 Consumer Staples11.5% Coca-Cola Enterprises 41,280 687,724 Colgate-Palmolive 41,920 2,764,624 Lorillard 14,490 990,102 PepsiCo 89,800 4,674,090 Philip Morris International 91,730 3,911,367 Walgreen 49,950 1,488,011 Whole Foods Market 44,700 b 843,489 Energy8.9% Cameron International 27,240 a 850,705 Halliburton 76,760 1,760,107 Hess 26,120 1,739,331 Noble Energy 16,780 998,074 Occidental Petroleum 39,250 2,634,068 Southwestern Energy 46,010 a 2,000,055 Transocean 11,830 a 940,248 XTO Energy 24,420 1,044,443 Financial4.4% Franklin Resources 19,650 1,313,602 Invesco 73,070 1,143,545 Moody's 26,070 b 714,057 Morgan Stanley 24,220 734,350 State Street 43,010 1,997,815 Health Care14.1% Alexion Pharmaceuticals 22,070 a,b 805,555 Amgen 15,670 a 782,560 Biogen Idec 21,810 a 1,129,540 Boston Scientific 101,570 a 954,758 Celgene 26,480 a 1,118,515 Cephalon 7,990 a,b 465,897 Covidien 16,020 572,234 Genzyme 18,490 a 1,093,499 Gilead Sciences 45,310 a 1,952,861 Life Technologies 25,560 a 991,217 McKesson 23,920 984,308 Medco Health Solutions 32,620 a 1,496,932 Merck & Co. 59,400 1,638,252 Pfizer 73,100 1,110,389 St. Jude Medical 33,380 a 1,302,488 Universal Health Services, Cl. B 15,560 854,711 Vertex Pharmaceuticals 26,110 a,b 778,339 Zimmer Holdings 19,230 a 856,697 Industrial10.8% Caterpillar 36,540 1,295,708 Cummins 41,300 1,339,359 Danaher 21,820 1,316,837 Dover 38,400 1,207,296 Illinois Tool Works 36,550 1,180,200 JetBlue Airways 156,760 a 710,123 Lockheed Martin 13,300 1,112,279 Norfolk Southern 28,810 1,071,732 Paccar 43,920 b 1,311,012 Parker Hannifin 28,960 1,223,850 Tyco International 45,720 1,262,329 Union Pacific 30,300 1,492,881 Information Technology23.3% Akamai Technologies 47,780 a,b 1,063,583 Alcatel-Lucent, ADR 259,930 a 660,222 Amphenol, Cl. A 25,440 849,441 Autodesk 55,500 a 1,191,030 Broadcom, Cl. A 70,740 a 1,802,455 Dolby Laboratories, Cl. A 34,480 a,b 1,243,349 Electronic Arts 51,290 a 1,179,157 EMC 149,960 a 1,762,030 Google, Cl. A 8,920 a 3,721,692 Juniper Networks 81,330 a 2,011,291 Lam Research 45,540 a 1,192,693 Motorola 121,610 736,957 Oracle 162,810 3,189,448 QUALCOMM 66,480 2,897,863 Symantec 63,610 a 991,680 Taiwan Semiconductor Manufacturing, ADR 108,030 1,181,848 Texas Instruments 122,640 2,379,216 Visa, Cl. A 27,170 b 1,839,681 Western Union 77,650 1,368,970 Materials3.4% Celanese, Ser. A 40,590 832,501 Crown Holdings 26,330 a 618,755 E.I. du Pont de Nemours & Co. 31,650 901,075 Freeport-McMoRan Copper & Gold 15,200 827,336 Praxair 19,510 1,428,132 Telecommunication Services.7% Metropcs Communications 53,100 a Utilities1.1% FPL Group 11,820 668,184 Questar 23,010 779,809 Total Common Stocks (cost $119,033,824) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,727,000) 1,727,000 c Investment of Cash Collateral for Securities Loaned5.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,663,544) 6,663,544 c Total Investments (cost $127,424,368) 104.0% Liabilities, Less Cash and Receivables (4.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At May 31, 2009, the total market value of the fund's securities on loan is $6,620,476 and the total market value of the collateral held by the fund is $6,663,544. c Investment in affiliated money market mutual fund. At May 31, 2009, the aggregate cost of investment securities for income tax purposes was $127,424,368. Net unrealized appreciation on investments was $12,030,640 of which $15,766,326 related to appreciated investment securities and $3,735,686 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 139,455,008 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note or in the accompanying table(s). Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: July 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: July 23, 2009 By: /s/ James Windels James Windels Treasurer Date: July 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
